             Case 1:10-cr-00700-SAG Document 163 Filed 10/26/20 Page 1 of 2
                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

          CHAMBERS OF                                                             101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
  UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
MDD_SAGchambers@mdd.uscourts.gov




                                                            October 26, 2020


    LETTER MEMORANDUM

    Michael Speed #52943-037
    Federal Correctional Complex-Allenwood-Medium
    P.O. Box 2000
    White Deer, PA 17887

    Jonathan S. Tsuei, Esq.
    Special Assistant United States Attorney
    Office of the U.S. Attorney
    6406 Ivy Lane Suite 800
    Greenbelt, MD 20770

          Re: U.S.A. v. Michael Speed,
              Criminal Case No. SAG-10-0700;
              Civil Case No. SAG-19-3070

    Dear Mr. Speed and Counsel:

             On October 22, 2019, Michael Speed filed a motion, pursuant to 28 U.S.C. § 2255,
    seeking resentencing in light of the Supreme Court’s ruling in United States v. Davis, 588 U.S.
    ___, 139 S.Ct. 2319 (2019). Speed was convicted of and sentenced for a violation of 18 U.S.C.
    § 924(c), specifically “possession of a firearm in furtherance of a drug trafficking crime.” ECF
    94. That statute also prohibits using or carrying a firearm “during and in relation to,” or possession
    of a firearm “in furtherance of,” any federal “crime of violence.” 18 U.S.C. § 924(c)(1)(A). It
    contains separate definitions of “crime of violence,” in § 924(c)(3), and “drug trafficking crime”
    in § 924(c)(2). One of the two clauses in § 924(c)(3), supplying the definitions of “crime of
    violence,” is commonly referred to as the “residual clause.”

            In Davis, the Supreme Court found the residual clause to be unconstitutionally vague. Id.
    at 2336. The ruling in Davis did not impact the definition of a drug trafficking crime contained in
    § 924(c)(2). Because Speed’s § 924(c) conviction was predicated on a drug trafficking crime, and
    not a crime of violence, it was not impacted by Davis, and Speed is not entitled to relief.

            A petitioner is only allowed to appeal the lower court’s decision if a certificate of
    appealability (“COA”) is issued. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b). A COA may issue
    only where a petitioner “has made a substantial showing of the denial of a constitutional right.” 28
    U.S.C. § 2253(c)(2). To meet that standard, the petitioner “must demonstrate that reasonable
    jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”
         Case 1:10-cr-00700-SAG Document 163 Filed 10/26/20 Page 2 of 2
U.S.A. v. Michael Speed
Criminal Case No. SAG-10-0700
Civil Case No. SAG-19-3070
October 26, 2020
Page 2

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (citation and internal quotation marks omitted).
Speed has not made a substantial showing of the denial of his constitutional rights. Therefore, this
Court will not issue a COA. However, the denial of a COA does not preclude Speed from seeking
a COA from the Fourth Circuit.

        For the reasons described above, Speed’s Motion to Vacate under 28 U.S.C. § 2255, ECF
131, is denied. An Order follows, consistent with this Memorandum.

                                                     Sincerely yours,

                                                             /s/

                                                     Stephanie A. Gallagher
                                                     United States District Judge
